United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2628
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Paul Stanley Bradshaw

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                         for the District of North Dakota
                                  ____________

                              Submitted: April 6, 2022
                               Filed: April 11, 2022
                                   [Unpublished]
                                  ____________

Before KELLY, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Paul Bradshaw appeals the district court’s1 order denying his motion for a
sentence reduction under Section 404 of the First Step Act. Following careful review,

      1
       The Honorable Peter D. Welte, Chief Judge, United States District Court for
the District of North Dakota.
see United States v. McDonald, 944 F.3d 769, 771 (8th Cir. 2019) (individual’s
eligibility for reduced sentence under First Step Act is reviewed de novo), we agree
with the district court that Bradshaw, who was sentenced to 200 months in prison
under 21 U.S.C. § 841(b)(1)(C), was ineligible for the relief he sought, see Terry v.
United States, 141 S. Ct. 1858, 1862-63 (2021) (because Fair Sentencing Act did not
modify statutory penalties for § 841(b)(1)(C), conviction under that section is not a
“covered offense” for purposes of First Step Act sentence-reduction eligibility). The
judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-